Citation Nr: 0822478	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
status post carcinoma of the salivary gland.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active service from February 1952 to February 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In pertinent part, the RO granted service 
connection for carcinoma of the salivary glands, and assigned 
an initial noncompensable rating effective April 11, 2005.  
The veteran appealed the initial rating assigned.  An August 
2007 Supplemental Statement of the Case (SSOC) assigned a 30 
percent initial rating, effective to the date of claim.

In May 2008, the veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
in Providence, Rhode Island.  The hearing transcript is 
associated with the claims folder.

The Board notes that, at his Travel Board hearing in May 
2008, the veteran raised a claim of service connection for 
disability of the cervical spine on the theory that such 
disability was caused or aggravated by service connected 
surgical residuals of his status post carcinoma of the 
salivary gland.  The RO denied service connection for 
degenerative disc disease of the cervical and lumbar spines, 
on a direct basis, in an April 2008 rating decision.  This 
issue is referred to the RO for appropriate action on a 
secondary basis.

In June 2008, the Board granted the veteran's motion to 
advance his case on the docket based upon good cause.


FINDING OF FACT

The veteran's residuals of status post carcinoma of the 
salivary gland more nearly approximates severe esophageal 
stricture permitting liquids only; the competent medical 
evidence, however, does not show that such disability results 
in marked impairment of his health.
CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for 
status post carcinoma of the salivary gland have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

Historically, the veteran underwent resection of 
mucopidermoid carcinoma in the right peritonsillar 
parapharyngeal region in June 1995 followed by radiation 
therapy.  Thereafter, he developed trismus and dysphagia.  A 
July 1995 letter from his private physician indicated that 
the veteran's surgical scarring and radiation therapy would 
result in severe trismus.  The veteran subsequently underwent 
dilations to treat esophageal narrowing in October 2000 and 
August 2003.  Fortunately, there has been no recurrence of 
his carcinoma.

Stricture of the esophagus is rated under DC 7203.  38 C.F.R. 
§ 4.114.  The currently assigned 30 percent rating 
contemplates moderate esophageal stricture.  The next higher 
50 percent rating contemplates severe esophageal stricture, 
permitting liquids only.  The maximum 80 percent rating 
contemplates esophageal stricture permitting passage of 
liquids only, with marked impairment of health.

The words "slight," "moderate," "marked" and "severe" 
as used in the various diagnostic codes are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

On his initial VA examination in December 2005, the veteran 
described eating a regular diet, being able to chew and 
swallow.  On physical examination, he had a stable weight of 
161 pounds and appeared to be in a good state of nutrition.  
However, the next month, the veteran underwent a third 
dilation for proximal esophageal stricture due to problems 
with food and pills getting stuck.  

On the next VA examination in July 2007, the veteran reported 
a good appetite with a regular diet.  On further questioning, 
however, he described chewing with very small bites and 
rinsing his foods down with liquids.  He had to double 
swallow to get foods down.  The examiner opined that the 
veteran's symptoms of dry mouth, swallowing difficulty and 
limited jaw movement are known side effects of his radiation 
treatment for status post resection of right parotid 
cancerous tumor.

On VA dental examination in August 2007, the examiner 
described the veteran as having a fair amount of trouble with 
deglutination due to limited masticatory motion and function 
with severe dryness from loss of the right parotid.

A September 2007 VA clinical consultation included the 
veteran's report of a very dry mouth and trouble swallowing.  
He had lost 10 pounds over the last 10 years, but had a 
current steady weight at 150 pounds.  In October 2007, the 
veteran described a fair appetite chewing slowly and 
deliberately, followed by sips.  He weighed 148 pounds.

On VA examination in December 2007, the examiner noted that 
the veteran had effectively lost 50 percent of his maximal 
incisal opening capacity with impaired eating and swallowing.  

At his May 2008 hearing, the veteran described the ability to 
eat solids in very small bites the size of his finger nails.  
On further elaboration, he described the solid foods he ate 
as "liquefied" solids, such as noodles in a soup.  He 
weighed 175 pounds prior to his cancer, and currently weighed 
about 147 pounds.

Applying the criteria to the facts of this case, the Board 
finds that the veteran is entitled to a 50 percent initial 
rating for status post carcinoma of the salivary gland based 
on the evidence overall.  The Board is impressed with the 
veteran's May 2008 testimony, wherein he described his 
"solid" food intake as being more akin to "liquefied" 
solids such as soup noodles in small bites the size of his 
fingernail.  His testimony is consistent with the medical 
findings showing symptoms of dry mouth, swallowing difficulty 
and limited jaw movement with a history of three dilatation 
procedures for esophageal stricture.  

With application of 38 C.F.R. 4.7 and the benefit of the 
doubt rule, the Board is of the opinion that the competent 
lay and medical evidence shows that the veteran's residuals 
of status post carcinoma of the salivary gland more nearly 
approximate severe esophageal stricture permitting 
(generally) liquids only.  As such, the Board finds that the 
criteria for an initial 50 percent rating have been met for 
the entire appeal period.  

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is, accordingly, competent to 
describe his esophageal stricture symptoms and the types of 
foods he is able to swallow.  His lay descriptions of his 
symptoms and eating limitations have been accepted as strong 
probative evidence supportive of his claim.

The veteran has not alleged, however, that his residuals of 
status post carcinoma of the salivary gland results in marked 
impairment of health.  The medical evidence of record 
describes him as being lean with a stable weight of 150 
pounds.  There is no medical evidence that the veteran's 
overall health is markedly impaired due to his eating 
limitations.  To the extent the veteran may argue marked 
impairment of health, his lay statements are outweighed by 
the medical evidence of record which, as a whole, provides 
evidence against this aspect of his claim.  On this evidence, 
the Board finds that the preponderance of the evidence is 
against a finding that the criteria for the maximum 80 
percent rating have been satisfied for any time during the 
appeal period.  

Finally, the Board has considered whether the veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.  

The Board is aware of the veteran's complaints that his dry 
mouth affects his ability to sleep and results in daytime 
tiredness.  This fact has been considered in granting the 
veteran a 50 percent evaluation.  However, the Board finds 
that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disability at issue, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  In December 2007, a VA examiner opined that the 
veteran's salivary gland condition did not impact his 
physical and sedentary employment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R.  § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  RO 
letters in April and October 2005 advised the veteran of the 
types of evidence and/or information deemed necessary to 
substantiate his claim, and a March 2006 RO letter advised 
him of the criteria for establishing an initial disability 
and effective date of award.

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued an additional 
VCAA notice in May 2008 which advised the veteran of 
schedular criteria applicable to his claim.  He was advised 
that evidence considered in assigning his disability rating 
included the nature and symptoms of the condition; the 
severity and duration of the symptoms; the impact of the 
condition and symptoms upon employment and daily life; and 
that specific tests or measurements may be necessary to 
substantiate his claim.  He was further advised that examples 
of evidence that may be capable of substantiating his claim 
included information about on-going treatment records, 
including VA or other Federal treatment records; recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affected his ability to work; statements 
discussing his disability symptoms from people who have 
witnessed how they affected him; or any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  See generally 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claim.  In this case, the 
schedular criteria for the 50 percent rating are fully 
capable of substantiation with lay testimony which has 
largely formed the basis for the higher initial rating 
assigned by the Board.  

The veteran has been provided notice of the criteria for the 
maximum rating.  He has not alleged, and the evidence does 
not suggest, that his service connected residuals of status 
post carcinoma of the salivary gland results in marked 
impairment of health.  Thus, the Board finds that 
adjudication of the claim at this time would not be 
prejudicial to the veteran. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his private and VA medical 
records.  The veteran was afforded VA examinations in 
December 2005 as well as July, August and December 2007 to 
evaluate the nature and severity of service connected 
disability.  There is no lay or medical evidence suggesting 
an increased severity of symptoms to the extent that a higher 
rating may still be possible.  Thus, there is no duty to 
provide further medical examination.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A 50 percent initial rating for status post carcinoma of the 
salivary gland is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


